Exhibit 10.03


ex1003image1.jpg [ex1003image1.jpg]




August 3, 2018


Richard Clark




RE: Conditional Offer of Employment






I would personally like to thank you for your efforts as we have worked together
to close the acquisition of Deep Gulf Energy (“DGE”) by Kosmos Energy Gulf of
Mexico, LLC (the “Transaction”). I look forward to you being a part of the
Kosmos team.


Contingent upon the successful closing of the Transaction (the “Closing”),
Kosmos Energy Gulf of Mexico, LLC (the “Company”) is pleased to extend to you
this conditional offer of employment (this “Offer”), which sets forth the key
terms of our offer of employment to you in the role of Senior Vice President and
President, Gulf of Mexico Business Unit, reporting directly to Andy Inglis, CEO
and Chairman. This Offer and your employment with the Company will be effective
on the date on which the Closing occurs (the “Closing Date”) and is contingent
in all respects upon the occurrence of the Closing. If the Closing does not
occur, this Offer will be void and automatically withdrawn.


Further, this offer is subject to the rights and obligations of the Company
concerning employee matters as set out in Section 8.12 of the Securities
Purchase Agreement between the Company and the various Seller entities
thereunder related to the Transaction.


During your employment with the Company, you will initially be located in
Houston, Texas.
    
Your initial semi-monthly base pay rate will be $26,522.50, which is annualized
to $636,540 (your “Base Salary”). Your Base Salary will be payable in accordance
with the Company’s ordinary payroll practices as in effect from time to time,
and will be subject to all deductions and withholdings required by applicable
law or otherwise authorized by you. Your Base Salary will be subject to
adjustment from time to time in the sole discretion of the Company.


You will be eligible to participate in the annual discretionary performance cash
bonus scheme applicable to your position. The annual target bonus opportunity
for your position at the Company is currently 100% of your Base Salary. Your
actual cash bonus payout will be based on Company and individual performance and
is contingent upon the Company achieving pre-determined key performance
indicators, as set forth in the applicable bonus plans and can range from 0% to
200% of your target bonus. Any annual cash bonus payable to you in respect of
the portion of the 2018 performance year post the closing date will be pro-rated
based on the number of calendar days during





--------------------------------------------------------------------------------




2018 that you are employed by the Company following the Closing Date and paid to
you in accordance with the Company’s normal bonus payment practices.


You will also be eligible to participate in the Company’s Long-Term Incentive
Compensation Program (the “LTI Program”). In connection with your commencement
of employment with the Company, you will be granted an award of
performance-vesting restricted stock units (“PSUs”) with respect to common
shares of Kosmos Energy Ltd. (“Kosmos”), with a target grant date value of
$1,271,937 (“Sign-On Award”).


Your Sign-On Award will be granted within the first 90 days following the
Closing Date under the Kosmos Long Term Incentive Plan (as amended from time to
time, the “LTIP”), and will be subject to the terms and conditions (including,
without limitation, the applicable vesting schedules and forfeiture
restrictions) set forth in the LTIP and the individual award agreement
thereunder.


Your Sign-On Award will vest at the end of a 3-year performance period starting
January 1, 2018 based on Kosmos’ achievement of a specified relative total
shareholder return performance metric and your continuous service with the
Company and its affiliates through the end of the performance period. The number
of common shares of Kosmos underlying your Sign-On Award will be determined in
accordance with the terms of the LTIP by dividing the grant date value of the
award (as set forth above) by the closing price of a common share of Kosmos on
the grant date.


Current participation in DGE’s benefit and retirement plans will continue
through 2018 and remain unchanged upon your acceptance of this offer and the
Closing of the Transaction.


Starting January 1, 2019, as a full-time regular employee of the Company, you
will be eligible to participate in its benefit plans, including but not limited
to, medical, dental, life and vision insurance. For the current year, you are
not required to contribute any amounts towards the cost of the premiums for this
coverage.


You will be eligible to participate in the Company 401(k) Plan (the “401(k)
Plan”). You can defer up to 85% of your eligible pay into the 401(k) Plan on a
pretax basis, up to the annual IRS dollar limit. The Company will match the
first 8% of your eligible pay contributed to the 401(k) Plan. Matching
contributions are 100% vested at the time of contribution.


Effective as of January 1, 2019, the Company will provide you with 5 weeks of
annual vacation allowance. All vacation time is subject to the terms of
applicable Company policy and approval by management.


The Company’s current practice is to provide employees with nine nationally
recognized, major U.S. holidays and one winter holiday week. Additionally, the
Company provides employees the option to take up to two additional “floating”
holidays of their choice, subject to the terms of the Company's holiday policy.


This Offer does not guarantee employment for a specified term and is not to be
construed as a contract limiting the right of you or the Company to terminate
the employment relationship with or without reason and with or without notice.
If you accept this Offer, your employment will be “at-will”, which means that
either you or the Company may end the employment relationship at any time, with
or without reason or advance notice.




    

--------------------------------------------------------------------------------




You will be expected to comply at all times with the Company’s personnel
policies, practices, and procedures as a condition of continuing employment. In
that regard, you will receive a copy of the Company’s employee handbook after
your employment begins. All Company policies, programs and plans are subject to
change and will be governed by the respective policy or plan documents.


As mentioned above, this Offer is contingent upon the Closing and return of this
Offer and enclosed documents no later than August 4, 2018. This Offer will be
deemed withdrawn and its terms null and void if the Closing does not occur, or
if we do not receive these signed documents within the designated period. This
Offer is additionally contingent upon satisfactory proof of your eligibility to
work in the United States. The Company will provide you with an Employment
Eligibility Verification Form I-9, which contains a list of acceptable
authorization documents. You will need to complete your Form I-9 and submit
acceptable documentation verifying your employment eligibility by no later than
the third day after you begin employment with the Company.


Please acknowledge your acceptance of this Offer by signing below and returning
all signature requested enclosures to Human Resources via e-mail at
awynn-steffek@kosmosenergy.com.


We look forward to receiving a response from you. If you have any additional
questions, please do not hesitate to contact me at (214) 445-9601 or Amy
Wynn-Steffek at (972) 421-6820.


We believe the Company is an outstanding organization with a capable and
dedicated team and know you will be a valuable addition.


Sincerely,




/s/ Andrew G. Inglis


Andrew G. Inglis
CEO and Chairman


cc: Human Resources








I agree to the terms of the employment set forth above. Furthermore, I represent
to the Company that I am not subject to any obligation or agreement (including
any employment agreement or non-compete agreement) that would prevent me from
becoming an employee of the Company or that will adversely impact my ability to
perform my duties.


Please treat the terms and conditions of this employment offer as confidential.


/s/ Richard Clark
 
August 3, 2018
Richard Clark
 
Date



    